Corson, P. J.
(Dissenting.) I am unable to concur with my associates in the reversal of the judgment in this case', placed, as I understand the opinion, mainly upon the ground that the defendant Lane acquired his title to the property through a “quitclaim deed,’’ -and therefore had constructive notice of the equities of Parker in the property. Judge Fuller, in the majority opinion says: “Defendant Lane examined the abstract before he purchased the property, and *558observed that all prior conveyances were of quitclaim deeds, and took a quitclaim deed from Poe to himself; and the record was therefore sufficient to put defendant on inquiry, as a grantee in a quitclaim deed is not a bona fide purchaser.” It seems to me that such a doctrine unnecessarily introduces into our system of conveyances a rule as to real estate titles based upon the form of the deed that can only result in uncertainty and doubt in titles which,-in my opinion, should be determined by the records alone, except in the well-recognized cases of actual notice or want of consideration. Our registry laws were established for the express purpose of enabling one by an .examination^ the records to ascertain the true title to property therefrom. But by the decision in this case a new element is introduced. If there is in the chain of title a quitclaim deed, then no reliance can be placed upon the records, and the party purchasing is charged with notice of all outstanding equities aod conveyances not recorded. Such a doctrine is very far-reaching, and renders titles in this state very uncertain, as there are probably but few titles in which there are not more or less quitclaim conveyances.
While there are some authorities that seem to sustain the position of the opinion of the court, I am of the opinion that the better-considered and later cases are opposed to the views therein expressed. I shall not undertake todo more at this time than to call attention to a few of the cases bearing upon this question; Dow v. Whitney, 147 Mass. 1, 16 N. E. 722; Chapman v. Sims, 53 Miss. 154; Willingham v. Hardin, 75 Mo. 429; Fox v. Hall, 74 Mo. 315; Graff v. Middleton, 43 Cal. 341; Frey v. Clifford, 44 Cal. 335; Hamilton v. Doolittle, 37 Ill. 473; Brown v. Oil Co., 97 Ill. 214. In the latter case the supreme court'of Illinois quotes with'approval from McConnel v. Reed, 4 Scam. 117, the following: “A'deed of release and quitclaim is as effectual for the purpose of transferring title to land as a deed of bargain and sale; and the prior recording of such deed will give it a preference over one previously executed,, but *559which was subsequently recorded. In this respect there is no distinction between different forms of conveyance. As a general rule, the one first recorded must prevail over one of older execution, when made in good faith, and when it appears to have been the intention of the parties to convey again the same lands which had been previously conveyed. . But where the terms of the second deed do not necessarily embrace the land previously conveyed, and on the contrary, are such as to show that it was not the intention of the grantor to include them, the court will give it such construction as not to embrace them, ” etc. The same view seems to be taken by the supreme court of Massachusetts in Dow v. Whitney, supra. That court says: ‘ ‘A deed of ‘all the right, title and interest, ’ or of ‘all the interest,’ of the grantor in a lot of land, conveys the same title as a deed of the land. ' It is the policy of our laws that a purchaser of land, by examining the registry of deeds, may ascertain, the title of his grantor. If there is no recorded deed he has the right to assume that the record title is the true title. The law has established the rule for the protection of creditors and purchasers that an unrecorded deed, if unknown to them, is, as to them, a mere nullity. The reasons for the rule apply with equal force in the case of a deed of the grantee’s right, - title, and interest as in that of a deed of the land. We are of the opinion, therefore, that the deed of Stephen Dow conveyed to his grantee a title which is good against any prior deed, if unrecorded. To hold otherwise would defeat the purpose of the registration laws, and create confusion in the titles to land. ” After referring to a number of prior cases the court says: ' “In each of these cases the question was not as to the effect of a prior unrecorded deed of the same land, but it was whether the land previously sold was included within the description of the latter deed. In other words it was a question of the construction of the deed relied upon. No such question can arise in the case at bar, as the description of the land intended to be conveyed is specific and exact. The same considerations apply to *560the deed from Alfred A. Dow to the plaintiff.” These quotations I think will explain many of the cases apparently sustaining the opinion of the court. The question was not, in those cases, as to the character of the deed, but what did the grantor intend to convey by his deed? In the case of Chapman v. Sims, supra, the supreme court of Mississippi very fully reviews the cases seeming to hold that the grantee in a quitclaim deed is no.t a dona fide purchaser, and concludes as follows: “We conclude that there is no authority for the proposition that a quitclaim deed in the chain of title deprives him who claims under it of the character of a dona fide purchaser. There are dicta and suggestions and inferences to that effect; but we deny and repudiate the proposition as unsound, and insupportable on authority, principle, or policy.” The court further says: ‘‘There is no reference to the subject of a distinction between quitclaim deeds or deeds with special covenants and those with general covenants of warranty as a protection to dona fide purchasers, or as a significant circumstance to put one on inquiry, in the full and learned discussion of dona fide purchasers by the English and American editors of Leading Cases in Equity, in connection with the case of Basset v. Nosworthy, 2 White & T. Lead Cas. Eq. (3d Am. Ed.) 101,-except to remark: ‘But there is some difficulty in assenting to a dictum in Oliver v. Piatt 3 How. 333, that taking a deed with a covenant of special warranty is sufficient to show a doubt of the warrantor’s title,’ etc. The case of Le Neve v. Le Neve, 2 White & T. Lead, Cas. Eq. 127 et seq., presents an exhaustive discussion of the subject of notice, as considered by the English and American adjudications, and nowhere among them is a distinction between a quitclaim and a warranty deed adverted to as affecting a holder with notice, or putting him on inquiry. Nor is there any reason for such a distinction. A covenant of warranty does not convey title. It cannot enlarge a title conveyed by the deed in which it is inserted. It is no more than a covenant to indemnify against failure of title by eviction, actual or constructive-*561A quitclaim deed is as effectual to convey title as one with general warranty. * * * Such a doctrine as that a quitclaim conveyance in the chain of title affects the party who claims under it with notice of infirmities in the title would be as impolitic as it is unsupported by reason or authority. ” It seems to me, as stated by Judge Campbell in the above opinion, the wiser and safer course is to give full effect to our registration laws, except when parties have taken conveyances with actual notice of outstanding equities or prior conveyances, or have taken conveyances without consideration. Of course,' when a party has actual notice, or has paid no consideration, it would be a fraud upon the party holding the equity or prior title to permit such a conveyance to prevail over the equity or prior conveyance. But-where one is a purchaser in good faith for value, without actual notice, he ought not to be deprived of his property because of the form of the deed or deeds in his chain of title under which he claims.